Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 26, 2019

                                     No. 04-19-00588-CV

                     IN RE GUARDIANSHIP OF LAVERNE T. CADY


                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2018-PC-4312
                      The Honorable Veronica Vasquez, Judge Presiding


                                        ORDER

        Thomas R. Pearson and Laverne T. Cady, both proceeding pro se, seek to appeal the trial
court’s August 6, 2019 order appointing a temporary guardian of Cady’s estate. Our review of
the clerk’s record raises questions regarding our jurisdiction over the appeal.

        Appealability. No statute expressly provides that an order appointing a temporary
guardian is final or that it is an appealable interlocutory order. See De Ayala v. Mackie, 193
S.W.3d 575, 578 (Tex. 2006). This court has held that an order appointing a temporary guardian
is interlocutory and is not appealable. See In re Guardianship of C.Y.B.,Jr., No. 04-11-00780-
CV, 2012 WL 76914 (Tex. App.—San Antonio Jan. 11, 2012, no pet.) Appellants are therefore
ordered to show cause why the appeal should not be dismissed for lack of jurisdiction because
there is no appealable order.

        Timeliness. If the interlocutory order appointing a temporary guardian were appealable,
the appeal would be accelerated and the notice of appeal would have been due August 26, 2019,
twenty days after the order was signed, or a motion for extension of time to file the notice of
appeal was due fifteen days later on September 10, 2019. See Tex. R. App. P. 26.1(b), 26.3. The
notice of appeal was filed September 3, 2019; no motion for extension of time was filed.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1 but within the fifteen-day
grace period provided by rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (1997). However, the appellant must offer a reasonable
explanation for failing to file the notice of appeal timely. See id.; Tex. R. App. P. 26.3,
10.5(b)(1)(C); We therefore order appellants to file a response offering a reasonable
explanation for failing to file the notice of appeal timely.
        Standing. “Under Texas jurisprudence, an appeal can generally only be brought by a
named party to the suit.” City of San Benito v. Rio Grande Valley Gas Co., 109 S.W.3d 750, 754
(Tex. 2003); see id. (discussing exception to general rule). From our review of the clerk’s record,
it does not appear that Thomas R. Pearson was a party to the guardianship proceeding. We
therefore order Thomas R. Pearson to show cause why his appeal should not be dismissed for
lack of standing. See In re Guardianship of DeLuna, 286 S.W.3d 379, 383 (Tex. App.— Corpus
Christi 2008, no pet.) (holding appellant did not have standing to appeal probate court’s order
because appellant was not a party to the guardianship proceeding).

       We order Pearson’s and Cady’s responses to this show cause order due October 11,
2019. If appellants fail to satisfactorily respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).

         We further order all deadlines in this appeal are suspended until further order of the
court.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2019.



                                                     ___________________________________
                                                     Luz Estrada,
                                                     Chief Deputy Clerk